EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicant’s submission filed on April 12, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received March 12, 2021 (the “Response”) and the interview conducted April 7, 2021 (the “Interview”).
In response to the Response and the Interview, the previous (1) rejection of claim 22 under 35 U.S.C. § 112(b); and (2) rejection of claims 1, 3–11, 14, 16, 19, 20, and 22–25 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1, 3–11, 14, 16, 19, 20, and 22–25 are pending.

Allowable Subject Matter
Claims 1, 3–11, 14, 16, 19, 20, and 22–25 allowed.
Regarding claim 1, while Thondapu discloses a controller (fig. 1, router item 110) comprising:
processing circuitry (fig. 1, processor item 151); and

receive a dynamic host configuration protocol (DHCP) configuration (fig. 4, item 420 and “updating or changing a router configuration setting for the router” at ¶ 41; “The router’s DHCP configuration settings may occasionally change, either manually (e.g., reconfiguration by an administrator of the network) or automatically (e.g., when the router 110 is restarted)” at ¶ 34) from an administrator of a network (¶ 34);
determine types of devices (“Wireless or wired client devices that are connected directly to the router 110” at ¶ 34; “client devices 180, 190 that are indirectly connected to the router 110 through a network bridge 130” at ¶ 34) affected by the DHCP configuration, 
wherein devices corresponding to the types of devices are communicatively coupled (bridged device items 180, 190 via wired adapter item 153 at fig. 1; wireless device items 160, 170 via wireless adapter item 155 at fig. 1) to the controller, and 
wherein the types of devices comprise an access point (AP), a switch, a client device (fig. 1, items 160–190), a branch gateway, a controller, or a wireless client device;
determine (Because “[w]ireless or wired client devices that are connected directly to the router 110 may be alerted of the changes to the DHCP configuration settings” at ¶ 34, Thondapu’s router item 110 determines to alert the wireless and wired client devices directly connected to the router item 100.  When Thondapu’s router item 110 determines to alert the wireless and wired client devices directly connected to the router item 100, Thondapu’s router item 110 also determines to refrain from transmitting the claimed first message.) to refrain from transmitting a first message to devices corresponding to a first device type (“client devices 180, 
wherein, by refraining from transmitting the first message, the devices corresponding to the first device type of the types of devices are not manipulated to perform the first action; and
determine to transmit a second message (“the router 110 can ‘bring down’ or toggle the links to these devices, prompting the client devices to request new network addresses in the new subnet range” at ¶ 34) to devices corresponding to a second device type (“Wireless or wired client devices that are connected directly to the router 110” at ¶ 34) of the types of devices,
the prior art of record does not teach
generate a first message, wherein the first message comprises information indicating the DHCP configuration and a first action specific to devices corresponding to the first device type of the types of devices; and
generate a second message, wherein the second message comprises the information indicating the DHCP configuration and a second action specific to devices corresponding to the second device type of the types of devices.
Claims 10 and 16 by analogy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20060050681 A1; US 20090279454 A1; US 9774470 B2; US 10225138 B2; US 10397042 B2; US 10609626 B2; and US 10764238 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449